COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00068-CV


DOYLE L. GARNER AND GILDA M.                                        APPELLANTS
GARNER

                                         V.

CITIMORTGAGE, INC.                                                     APPELLEE


                                     ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On September 20, 2013, we notified appellants that their brief had not

been filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex.

R. App. P. 38.6(a).     We stated we could dismiss the appeal for want of

prosecution unless appellants or any party desiring to continue this appeal filed

with the court within ten days a motion reasonably explaining the failure to file a



      1
       See Tex. R. App. P. 47.4.
brief and the need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a), 42.3.

We have not received any response.

      Because appellants’ brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 17, 2013




                                    2